Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office action is in response to the rce filed on 01/19/2021.  Claims 1-10 are pending and have been considered below.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mathur (US 2014/0222581) in view of Long (US 2013/0226699) and further in view of Goel et al. (US 2010/0332330).

Claim 1. Mathur discloses a method for a user interface for creating a preview content page, comprising:
receiving client identification, and campaign information associated with a campaign via a user interface input field ([0013]);

presenting the plurality of advertisements promoting the product of the campaign in the data content on the user interface's display window ([0037],fig. 3); and generating a uniform resource locator (URL) link to the plurality of advertisements, for allowing users to share the link on a public web site page ([0037]-[0039], fig. 3).
Mathur does not explicitly disclose the third party site being a social network site receiving from the third party site, the data content associated with the campaign information, the data content comprising a plurality of advertisements, time period and available during the time period and metadata associated with the data content; creating a public web site to hold the data content comprising a plurality of advertisements.
However, Long discloses the third party site being a social network site; receiving from the third party site, the data content associated with the campaign launched during the time period (sales) and metadata associated with the data content, the data content comprising a plurality of advertisements promoting a product of the campaign ([0039], [0028], [0047]-[0048]);
creating a public web site to hold the data content comprising a plurality of advertisements promoting the product of the campaign ([0045]-[0047]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Mathur. One would have been motivated to do so in order to allow the customer to communicate with vendor employees, view transaction histories and service schedules, setting appointments and seeing the best offers available.
However, Goel discloses the user interface's display window further including a share-link graphical user interface element (a user of a social network may be presented with an opportunity (e.g., a button, a link, etc.)) ([0018]); responsive to a share button or graphical user interface element being activated, generating a uniform resource locator (URL) link pointing to a public website holding the plurality of advertisements promoting the product of the campaign and sending the URL link to one or more users for allowing the one or more users to share the link on a public web site page and to preview the plurality of advertisements promoting the product of the campaign via the URL link ([0018]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Mathur. One would have been motivated to do so in order to target user based on his/her activities.

Claim 2. Mathur Long and Goel disclose the method of claim 1, Mathur further discloses wherein the plurality of advertisements in the data content is shown in a single view on the user interface's display window ([0037]).

Claims 3 and 4 represent the storage medium and system, respectively of claim 1 and are rejected along the same rationale.

Claim 5. Mathur Long and Goel disclose the method of claim 1, Long further discloses wherein the third party site includes a manufacturer's social network page ([0039]). One would 

Claim 6. Mathur Long and Goel disclose the method of claim 5. Long further discloses wherein the third party site includes an automobile manufacturer's social network page ([0039]). One would have been motivated to do so in order to allow the customer to communicate with vendor employees, view transaction histories and service schedules, setting appointments and seeing the best offers available.

Claim 7. Mathur Long and Goel disclose the method of claim 6, Long further discloses wherein the users include multiple different automobile dealerships ([0027],[0039]). One would have been motivated to do so in order to allow the customer to communicate with vendor employees, view transaction histories and service schedules, setting appointments and seeing the best offers available.

Claims 8-10 represent the user interface system of claims 5-7, respectively and are rejected along the same rationale.

Response to Arguments

5.	Applicant’s arguments and amendments filed on 01/19/2021 have been fully considered but are moot in light of new ground of rejection(s).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171